The undersigned have reviewed the prior Order based upon plaintiff's claim for damages pursuant to G.S. 143-291 et. seq., defendant's motion to dismiss, plaintiff's Form 44 and defendant's brief to the Full Commission. The appealing party has not shown good ground to reconsider the dismissal or amend the order.
***********
The order dismissing plaintiff's claim should be upheld. The Full Commission finds as fact and concludes as law that plaintiff failed to allege negligence on the part of an employee or agent of any state agency pursuant to Rule 12(b)(1) and (6) of the North Carolina Rules of Civil Procedure.
Therefore, in view of the foregoing, plaintiff's claim is hereby Dismissed as a matter of law on the grounds that plaintiff failed to state a claim upon which relief can be granted pursuant to Rule 12(b)(1) and (6) of the North Carolina Rules of Civil Procedure. It is therefore unnecessary to address the issues of plaintiff's compliance with the requirements of Rule 9(j) of the North Carolina Rules of Civil Procedure or of plaintiff's apparent failure to file a claim within the applicable statutory period.
Each side shall bear its own costs.
S/_____________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/_____________ RENEE C. RIGGSBEE COMMISSIONER
DCS/nwg